Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 	
Status of Claims
Claims 1-2, 4, 8-15, and 20-23 are cancelled. Claims 16-17 are amended. Claims 16-17, as filed 07/15/2021, are examined herein.
	
Response to Arguments
Applicant’s arguments and amendments have been carefully considered. 
Several rejections under 35 USC 112(a) and 35 USC 112(b) are rendered moot due to cancellation of claims 1-2, 4, 8-15, and 20-23. Regarding the rejections of claims 16-17 under 35 USC 112(a) and 35 USC 112(b). Applicant's arguments are persuasive, and the rejections are withdrawn.
Regarding the rejection under 35 USC 101, Applicant argues (page 4-6 of the Remarks dated 07/15/2021) that the instant amended do not address an abstract commercial or legal interaction. This argument is not persuasive.  The use of data to determine an interest rate on a loan is a commercial or legal interaction. 
Applicant further argues that the claims integrate the recited judicial exception into a practical application, specifically the processing of email data to determine user income for the purpose of modifying the terms of a loan. This argument is not persuasive.  The instant claims do not recite an improvement to the operation of a computer or to other technology, rather, they recite an improvement to a method of determining an interest rate for a loan. Applicant is referred to the instant rejection under 35 USC 101.

Claim Interpretation – Intended Use
Regarding claims 16-17, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use. Claim 16: “transmitting, …, a notification to a user device associated with the user for display on the user device…”  [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 16 is directed to the use of email transaction data to adjust the interest rate of a loan. 
Claim 16 is directed to the abstract idea of directed to the use of transaction data to adjust the interest rate of a loan which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 16  recites “accessing,…, …, … data associated with a user of an account associated with a financial service from … over a …; monitoring, …, a user financial profile by  … data … and identifying … messages including ridesharing service transaction information received from at least one third party associated with ridesharing service the user provides as part of an income-generating activity, wherein the identifying … messages comprises at least one of performing contextual analysis, searching for one or more key words in a message content, searching for an identification of at least one third party, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as email messages, scanning the email data, user device, an e-mail processing system, a server, a network interface, memory devices, and “application programming interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of analyzing email transaction data to adjust the interest rate of a loan.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the 
Hence, claim 16 is not patent eligible.  The dependent claim 17 furthers the above abstract idea, for example describing the type of data that is used (bank deposit and withdrawal data) or how the steps of the independent claims are carried out. Therefore, these limitations do not integrate the abstract idea into a practical application.  
The claims are not patent eligible.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20190361873 (Rogynskyy ‘873) teaches [0058] data sources including email or messaging servers and the use of natural language processing to determine deals or activities that a sales representative may be working on.
US 20020107789 (Wood) teaches loans having income based repayment, including tracking actual income during the term of a contract.
The most relevant non-patent literature is Nicole Arata, "5 ways to get a car you need to drive for Uber or Lyft"  USA Today,  Jan. 8, 2017. Arata teaches vehicle rental programs where there is no charge for the rental if a certain target number of rides is met. 
		
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692


/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692